Citation Nr: 0215848	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-16 569	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38 of the United States Code.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 determination of the 
Department of Veterans Affairs (VA) Education Program Chief 
at the Regional Office (RO) in St. Louis, Missouri.  


REMAND

Review of the record indicates that the appellant requested a 
Travel Board hearing on his VA Form 9, Appeal to Board of 
Veterans' Appeals, received at the St. Louis RO in September 
2002.  To ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

The St. Louis RO should arrange for a 
hearing before a traveling member of the 
Board, at the appropriate RO consistent 
with the request of the appellant and 
with consideration of his current 
location in Michigan.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




